Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The first paragraph of the specification (CROSS-REFERENCE TO RELATED APPLICATION) should be updated with issued US patent no. 10.521,545.

OFFICE ACTION
	This is a response to the election filed on 3/1/2021.
	Claims 1-9	=	elected without traverse
	Claims 10-21	=	cancelled.
	Claims 21-31	=	new claims and the Applicant believes the new claims are in accordance with the elected claims 1-9 (group I).  
Thus, the new claims (claims 21-31) will be considered as similar subject matter as the elected claims 1-9 (group I) and will be examined together with the elected claims 1-9.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

35 USC § 112 – Second Paragraph
Claim 1-9 and 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Independent claim 1 is rejected because it is unclear, as the claim presented, who or what, human or machine, performs the operations constructing, identifying, modifying, and outputting.
Dependencies of claim 1 are rejected because they depend directly or indirectly from claim 1.
Independent claim 23 and 27 are rejected because it is unclear, as the claim presented, who or what, human or machine, performs the operations generating, coloring, determining, and outputting
Dependencies of claims 23 and 27 are rejected because they depend directly or indirectly from claim 23 and/or claim 27.

35 USC § 112 – Sixth Paragraph
In independent claim 1, operations constructing, identifying, modifying, and outputting invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because claim 1 fails to provide structure(s) implementing operations constructing, identifying, modifying, and outputting.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph with U.S.C. 112, with sixth paragraph shortcoming.
Dependencies of claim 1 are rejected because they depend directly or indirectly from claim 1; and similarly
Independent claims 23 and 27, operations generating, coloring, determining, and outputting invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because claims 23 and 27 fails to provide structure(s) implementing operations generating, coloring, determining, and outputting
  Therefore, claims 23 and 27 are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph with U.S.C. 112, with sixth paragraph shortcoming.

The Applicant may:
(a)        Amend the claim by adding structure that are sufficient to perform the claimed operations so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or

  (c)         Present a sufficient evidence showing that the claim limitation recites sufficient structure,  material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.
(d)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
 Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
 Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-9 and 21-31 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by the prior art of record Agarwal (US 2013/0086543)
Regarding claim 1, the prior art discloses:
A method, comprising; 
Constructing a graph representation of a layer pattern of a layout that comprises an array of cells (fig 9-11 is a graph representation a layer pattern of a layout that comprises an array of cells); 
Identifying cycles (cycles in terms of one or more of iteration, repeating (par 37, 102, 121, 129) in the graph representation; 
Identifying cells that contain features in each of the identified cycles (one or more of fig 3-6, 8-12 having cell that contain features in each of the identified cycles); 
Modifying the layer pattern by adjusting a spacing between a pair of cells selected from the identified cells to a value greater than a minimum spacing (see threshold minimum distance/ space/ separation between pair/adjacent cell in one or more of par 72, 87, 108); and 
Outputting (by system in fig 1-2) the modified layer pattern to a machine readable storage medium, for use in manufacturing a set of masks used suitable to form a patterned layer.
(Claims 2-3) wherein the identifying cycles comprises identifying cycles that have an odd number of vertices (fig 3), wherein the vertices represent features in the cells (fig 3).
one or more of par 24, 37-43, 47, and 73).
(Claim 5) wherein adjusting the spacing comprises relocating at least one cell selected from the identified cells (see one or more of fig 8-12) 
(Claim 8) wherein the array of cells has at least two columns (see one or more of fig 5, 9-11).
(Claim 9) wherein prior to outputting the layer pattern, determining whether the graph representation can be decomposed (see dividing, broken up in par 36-37) into a k number of masks to form the set of masks.
(Claims 21-22) wherein the graph representation of the layer pattern comprises one or more closed loops (see iteration, repeating (par 37, 102, 121, 129)) and the modified layer pattern does not comprise closed loops (modify by moving/relocating cell in fig 8-12 does not comprise closed loops), wherein the graph representation of the layer pattern comprises a closed loop, and wherein modifying the layer pattern comprises converting the closed loop to an open shape
Claims 23-31 recite similar subject matter and rejected for the same reason.  For coloring limitation, see one or more of abstract, summary, fig 3-5, 9-12.

Claims 1-5, 8-9 and 21-31 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Ho (US 9,026,971)
Regarding claim 1, the prior art discloses:
A method, comprising; 
Constructing a graph representation of a layer pattern of a layout, that comprises an array of cells (one or more of fig 1-2, 4-10 are interpreted as some kind of graph and diagram showing constructing/representation of a layer pattern of a layout comprising an array of cells); 
Identifying cycles (i.e., see loop, diagram return, flow iteration in col 2-3) in the graph representation; 
Identifying cells that contain features (cells in one or more of fig 1-2, 4-10) in each of the identified cycles; 
Modifying the layer pattern by adjusting a spacing between a pair of cells selected from the identified cells to a value greater than a minimum spacing (see design adjustment regarding minimum allowed space, distance/separation between two/adjacent cells in one or more of fig 2-3, 4-7, 9-10); and 
Outputting (fig 11) the modified layer pattern to a machine readable storage medium, for use in manufacturing a set of masks used suitable to form a patterned layer.
(Claims 2-3) wherein the identifying cycles comprises identifying cycles that have an odd number of vertices , wherein the vertices represent features in the cells (col 2 discloses odd number of connections, odd number of connections interpreted as representation of features in the cells)
(Claim 4) wherein the outputted layer pattern is used to manufacture two masks for double patterning (see double patterning in col 2)
(Claim 5) wherein adjusting the spacing comprises relocating at least one cell selected from the identified cells (see cell moving/relocating, altering position in one or more of fig 2, fig 9-10).
(Claim 8) wherein the array of cells has at least two columns (fig 2, 4-10)
(Claim 9) wherein prior to outputting the layer pattern, determining whether the graph representation can be decomposed into a k number of masks to form the set of masks (see decomposition in one or more of abstract, background, col 2, 6, 9 and fig 3).
(Claims 21-22) wherein the graph representation of the layer pattern comprises one or more closed loops and the modified layer pattern does not comprise closed loops (col 2), wherein the graph representation of the layer pattern comprises a closed loop, and wherein modifying the layer pattern comprises converting the closed loop to an open shape (col 2).
Claims 23-31 recite similar subject matter and rejected for the same reason.  For coloring limitation, see one or more of abstract, background, fig 2-4, 9-11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over one or more of above mentioned main references in the 35 USC 102 rejections in view of one or more of:  secondary references below.
The main references disclose substantially all the elements in the claims except the feature middle-of-line (MOL) layer pattern/contact in claims 6-7; however, this feature is disclosed by one or more of the following secondary references:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (in the instant application) to utilize feature middle-of-line (MOL) layer pattern/contact simply because one or more of the following reasons:
Ferrer (US 20150279933), par 19-20: MOL layer 102 may be formed by any conventional deposition, patterning, and etching technique known in the art.
Kim (US 20160293496), par 4: middle of line (MOL) layers such as source/drain contacts and gate contacts can be used to cross couple gates.
Balakrishnan (US 21010287900), par 145: MOL contacts may be formed, where the gate, source and drain contacts may be made to the transistor components using any well-known process for making contacts.
Mojumder (US 20160141021), par 29: When manufactured, cells may include various 
Components/ layers, such as MOL contacts (e.g., local interconnects) for transistor source/drain regions (MD), middle-of-line contacts (e.g., local interconnects) for gates/poly lines.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL DINH/            Primary Examiner, Art Unit 2851